As filed with the Securities and Exchange Commission on September 23, 2008 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ePlus inc. (Exact name of Registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 54-1817218 (I.R.S. Employer Identification No.) 13595 Dulles Technology Drive Herndon, Virginia (Address of Principal Executive Offices) 20171-3413 (Zip Code) 2008 NON-EMPLOYEE DIRECTOR LONG-TERM INCENTIVE PLAN 2008 EMPLOYEE LONG-TERM INCENTIVE PLAN (Full title of the Plans) Phillip G. Norton Chairman, President and Chief Executive Officer ePlus inc. 13595 Dulles Technology Drive Herndon, Virginia 20171-3413 (703) 984-8400 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copy to: Lloyd Spencer, Esq. Nixon Peabody LLP 401 9th Street NW, Suite 900 Washington, D.C. 20004-2128 (202) 585-8000 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-acceleratedfiler, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company ý -2- CALCULATION OF REGISTRATION FEE Title of Securities to be Registered Amount to be Registered(1)(2) Proposed Maximum OfferingPrice Per Share Proposed Maximum Aggregate OfferingPrice Amount of Registration Fee Common Stock par value $0.01 per share 1,250,000 n/a n/a n/a (1) Pursuant to Interpretation No. 89 under Section G of the Manual of Public Available Telephone Interpretations (July 1997) of the Division of Corporation Finance of the Securities and Exchange Commission, and Instruction E to the General Instructions to Form S-8, the 1,250,000 shares of ePlus inc.’s (the “Registrant”) common stock, par value $0.01 per share (the “Common Stock”), being registered under this Registration Statement(the “Carried Forward Shares”) were previously available for issuance under the Registrant’s Amended and Restated 1998 Long-Term Incentive Plan (the “1998 Plan”), but which have been carried forward to and included in the shares available for issuance under the Registrant’s 2008 Employee Long-Term Incentive Plan (the “2008 Employee Plan”) and its 2008 Non-Employee Director Long-Term Incentive Plan (the “2008 Director Plan” and collectively with the 2008 Employee Plan, the “2008 Plans”).The Registrant previously registered the Carried Forward Shares under its Registration Statement on Form S-8 (Registration No. 333-91909) (the “1999 Registration Statement”), which was originally filed with the Securities and Exchange Commission on December 1, 1999, and the Registrant paid the required registration fee.The Registrant has concurrently filed a Post-Effective Amendment to the 1999 Registration Statement to deregister the remaining available shares, including the Carried Forward Shares, under the 1998 Plan. (2) Pursuant to Rule 416(c) under the Securities Act of 1933, this Registration Statement shall also cover any additional shares of Common Stock which become issuable under such Plans by reason of any stock dividend, stock split, recapitalization or any other similar transaction effected without the receipt of consideration which results in an increase in the number of the Registrant’s outstanding shares of Common Stock. -3- Part I INFORMATION REQUIRED IN THE SECTION 10(a) PROSPECTUS The documents containing the information specified in Part I of Form S-8 will be sent or given to employees eligible to participate in the 2008 Plans as specified by Rule 428(b)(1) of the Securities Act of 1933, as amended (the “Securities Act”).In accordance with the instructions of Part I of Form S-8, such documents will not be filed with the Securities and Exchange Commission (the “Commission”) either as part of this Registration Statement or as prospectuses or prospectus supplements pursuant to Rule 424 of the Securities Act.These documents and the documents incorporated by reference pursuant to Item 3 of Part II of this Registration Statement, taken together, constitute a prospectus that meets the requirements of Section 10(a) of the Securities Act. Part II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item 3.
